AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  Wisconsin
                                                                           __________


                    DONALD J. TRUMP                                )
                             Plaintiff                             )
                                v.                                 )      Case No.   2:20-cv-1785
  THE WISCONSIN ELECTION COMMISION, et al.                         )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Amici Curiae Christine Todd Whitman, et al.                                                                          .


Date:          12/07/2020                                                                  /s/ Nancy A. Temple
                                                                                             Attorney’s signature


                                                                                        Nancy Temple IL 6205448
                                                                                         Printed name and bar number
                                                                                         Katten & Temple, LLP
                                                                                     209 S LaSalle Street, Suite 950
                                                                                           Chicago, IL 60604

                                                                                                   Address

                                                                                        ntemple@kattentemple.com
                                                                                               E-mail address

                                                                                              (312) 663-0800
                                                                                              Telephone number



                                                                                                FAX number


            Print                        Save As...                                                                    Reset




                      Case 2:20-cv-01785-BHL Filed 12/07/20 Page 1 of 1 Document 56
